                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JEREMY STEVENS,

      Plaintiff,

v.                                                  Case No. 5:19cv339-TKW-MJF
UNKNOWN,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 6). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I agree with the magistrate

judge’s determination that this case is due to be dismissed based on Plaintiff’s failure

to comply with court orders. Accordingly, it is:

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED and the Clerk shall close the file.

      DONE and ORDERED this 27th day of December, 2019.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
